Exhibit 10.2

LOAN AGREEMENT

THIS LOAN AGREEMENT (the “Agreement”) is made and entered into as of the 23rd
day of March, 2012, (the “Effective Date”) by and between Koski Family Limited
Partnership, a Texas limited partnership (“Lender”), and Oragenics, Inc., a
Florida corporation (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower has requested that Lender loan to Borrower the total sum of
$2,500,000.00 (the “Maximum Loan Amount”) to be made available and funded as
herein provided in two (2) advances of $1,250,000.00 each;

NOW, THEREFORE, for and in consideration of the sum of TEN DOLLARS ($10.00) and
for other good and valuable considerations, the receipt and sufficiency of which
are hereby acknowledged, Lender and Borrower agree as follows:

ARTICLE 1

DEFINITIONS AND PARTICULAR TERMS

For the purposes of this Agreement the following terms shall have the following
meanings:

Section 1.01. Advance: The aggregate principal amount of any borrowing of funds
made pursuant to this Agreement.

Section 1.02. Affiliate: With respect to any Person, (a) any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, (i) such Person or (ii) any
general partner of such Person; (b) any other Person 5% or more of the equity
interest of which is held beneficially or of record by (i) such Person or
(ii) any general partner of such Person, and (c) any general or limited partner
of (i) such Person or (ii) any general partner of such Person.

Section 1.03. Agreement: This Loan Agreement, as amended, restated, modified or
supplemented from time to time.

Section 1.04. Borrower: Oragenics, Inc., a Florida corporation.

Section 1.05. Code: The Uniform Commercial Code as enacted from time to time
within the State of Florida, and as currently codified in Chapters 670 through
680, Florida Statutes.

Section 1.06. Collateral: Any and all collateral security at any time pledged or
encumbered to secure the Loan, the Note, or this Agreement, including without
limitation all that collateral in which Borrower has granted to Lender a
security interest pursuant to the terms of the Security Agreement.

Section 1.07. Default Condition: The occurrence of any event which, after
satisfaction of any requirement for the giving of notice or the lapse of time,
or both, would become an Event of Default.

Section 1.08. Default Rate: Ten percent (10%) per annum after the occurrence and
during the continuance of any Event of Default.

Section 1.09. Event of Default: Any one of the events or conditions described in
Article 5, provided that any requirement for the giving of notice or the lapse
of time, or both, has been satisfied.

Section 1.10. Indebtedness: As to any Person, (i) all Indebtedness for borrowed
money or for the deferred purchase price of any property (other than accounts
payable to trade creditors under customary trade

 

1



--------------------------------------------------------------------------------

credit terms) or services for which the Person is liable as principal, (ii) all
Indebtedness (excluding unaccrued finance charges) secured by a Lien on property
owned or being purchased by the Person, whether or not such Indebtedness shall
have been assumed by the Person, (iii) all obligations evidenced by bonds,
debentures, notes or similar instruments, (iv) all capitalized lease obligations
(excluding unaccrued finance charges) of the Person, (v) any arrangement
(commonly described as a sale-leaseback transaction) with any financial
institution or other lender or investor providing for the leasing to the Person
of property which at the time has been or is to be sold or transferred by the
Person to the lender or investor, or which has been or is being acquired from
another Person by the lender or investor for the purpose of leasing the property
to the Person, (vi) all guaranties of such Person, (vii) all Indebtedness,
obligations or other liabilities in respect of any heding obligations (marked to
market by reasonably estimating the present termination cost to such Person and
including the net liability of such Person with respect thereto, but excluding
any net receivable with respect thereto), (viii) all obligations of partnerships
or joint ventures in respect of which the Person is primarily or secondarily
liable as a partner or a joint venturer or otherwise (provided that in any event
for the purposes of determining the amount of the Indebtedness, the full amount
of such obligations, without giving effect to the contingent liability or
contributions of the other participants in the partnership of joint venture,
shall be included), and (ix) all redeemable preferred stock of such Person
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends.

Section 1.11. Interest Rate: Five percent (5%) per annum, payable at maturity.

Section 1.12. Laws: All statutes, laws, ordinances, regulations, orders, writs,
judgments, injunctions, decrees or awards of the United States or any state,
county, municipality or other Governmental Entity applicable to Borrower or the
operation or conduct of Borrower’s business.

Section 1.13. Lender: Koski Family Limited Partnership, a Texas Limited
Partnership.

Section 1.14. Lien: Any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
lease or title retention agreement or arrangement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement under the Code or comparable
law of any other jurisdiction.

Section 1.15. Loan: The term loan in the Maximum Loan Amount made pursuant to
the terms hereof and as more particularly provided in Article Two hereof and
funded in two (2) Advances as herein provided.

Section 1.16. Loan Documents: This Agreement, the Note, the Security Agreement
and any and all other documents, instruments, affidavits, certificates and
agreements executed and/or delivered by Borrower in connection herewith or in
connection with the Loan, whether executed prior to, at or subsequent to the
date hereof, together with all amendments, supplements or modifications in
writing from time to time, or any one, more or all of the foregoing, as the
context shall require.

Section 1.17. Note: That certain Senior Secured Convertible Promissory Note of
even date herewith attached hereto as Exhibit A in the principal face amount of
$2,500,000.00 made by Borrower and payable to the order of Lender, as the same
may be amended, restated, modified, supplemented or as the Indebtedness
evidenced thereby may be renewed or extended at any time.

Section 1.18. Permitted Encumbrances: (i) Liens imposed by law for taxes not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained; (ii) statutory
liens of landlords, carriers, warehousemen, mechanics, materialmen and similar
Liens arising by operation of law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained;
(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (iv) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds,

 

2



--------------------------------------------------------------------------------

performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (v) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Borrower; (vi) Liens placed
upon fixed or capital assets hereafter acquired to secure all or a portion of
the purchase price thereof, provided that (x) any such Lien shall not encumber
any other property of the Borrower and (y) the aggregate amount of Indebtedness
secured by such Liens incurred as a result of such purchase shall not exceed the
amount provided in Section 5.01; (vii) purported Liens evidenced by the filing
of precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business; (viii) normal
and customary rights of setoff upon deposits of cash in favor of banks and
depositary institutions; (ix) extensions, renewals or replacements of any Lien
referred to above, provided that the principal amount of the Indebtedness
secured hereby is not increased and any Lien resulting therefrom is limited to
the assets originally encumbered.

Section 1.19. Permitted Investments: (i) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof; (ii) commercial paper
having the highest rating, at the time of acquisition thereof, of S&P or Moody’s
and in either case maturing within six months from the date of acquisition
thereof; (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (iv) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (i) above and entered into with a financial institution
satisfying the criteria described in clause (iii) above; and (v) mutual funds
investing solely in any one or more of the Permitted Investments described in
the foregoing clauses (i) through (iv).

Section 1.20. Person: Any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other form of entity.

Section 1.21. Security Agreement: That certain Security Agreement, attached
hereto as Exhibit B of even date herewith by and between Borrower and Lender
pursuant to which Borrower has granted to Lender a security interest in the
Collateral described therein, as the same may be amended, restated, modified or
supplemented at any time.

In addition to the foregoing, the following provisions shall be applicable to
the construction and interpretation of this Agreement:

Section 1.22. Terminology. All personal pronouns used in this Agreement, whether
used in the masculine, feminine, or neuter gender, shall include all other
genders; the singular shall include the plural, and the plural shall include the
singular. The words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection, and
exhibit references are to this Agreement unless otherwise specified.

Section 1.23. Recital. The recital contained in the beginning of this Agreement
is an integral part hereof and is hereby incorporated by reference for all
purposes as if fully set forth herein.

ARTICLE 2

THE FINANCING

Section 2.01. Term Loan. Lender hereby agrees to make and Borrower hereby agrees
to take the Loan in an aggregate amount of the Maximum Loan Amount funded in two
(2) Advances as herein provided. The first Advance shall be in the principal sum
of $1,250,000.00 and shall be advanced by Lender to Borrower

 

3



--------------------------------------------------------------------------------

contemporaneously with the execution and delivery hereof provided that all
conditions to Lender’s obligations hereunder have occurred or been met. The
second Advance shall be in the principal sum of $1,125,000.00 and shall be
advanced by Lender to Borrower on or before April 23, 2012, provided that no
Default Condition or Event of Default then exists and all conditions to Lender’s
obligations hereunder shall have occurred or been met. All Advances under the
Loan shall be evidenced by the Note, which shall be executed and delivered
simultaneously with the execution and delivery of this Agreement, and each
Advance shall accrue interest as provided in and as payable under the Note at
the Interest Rate, with principal and interest to be payable in full under and
pursuant to the Note on March 23, 2015. The proceeds of the Loan shall be used
for the purpose of providing working capital to Borrower. The Loan may be
prepaid in full or in part without penalty or premium at any time upon not less
than thirty (30) days’ prior written notice to Lender.

Section 2.02. Issuance of Warrants. Simultaneously with Borrower’s execution and
delivery of the Notes, Borrower shall issue to Lender a Warrant entitling Lender
to purchase five hundred ninety nine thousand five hundred twenty
(599,520) shares of Borrower’s common stock at an exercise price of $2.00 per
share in the form attached hereto as Exhibit C.

Section 2.03. Conditions Precedent. The closing of the Loan is conditioned upon
the following conditions, which shall be absolute conditions precedent to
funding the initial Advance:

 

  (i) Lender shall have received this Agreement duly executed and delivered by
Borrower;

 

  (ii) Borrower shall have executed and delivered to Lender the Note;

 

  (iii) Borrower shall have executed and delivered to Lender the Security
Agreement;

 

  (iv) Lender’s receipt of Borrower’s internally prepared annual financial
statements inclusive of an income statement, balance sheet and cash flow
statement for the fiscal year ending December 31, 2011;

 

  (v) The existing unsecured Indebtedness of the Borrower to the Lender in the
aggregate outstanding principal amount of $8,250,000.00, as evidenced by 12
separate notes payable to Lender and which provide for a stated maturity of
July 30, 2012, shall, together with all accrued interest owed thereon through
the date hereof, have been converted into 6,285,619 shares of Borrower common
stock. Upon the issuance of shares of common stock of Borrower as provided, the
existing 12 notes evidencing such aggregate existing unsecured Indebtedness
shall be marked as “cancelled” and returned to Borrower.

Section 2.04. Conversion. Lender hereby agrees that effective upon the closing
of a Qualified Financing (as defined below) all principal and accrued but unpaid
interest on the Note shall automatically convert into shares of the same class
and series of stock of Borrower on the same terms and conditions, including per
share price, as such shares are issued in one issue or a series of related
issues (not including the value of the converted Note) in a private offering to
“Accredited Investors” (the “Qualified Financing Securities”). For purposes
herein, a “Qualified Financing” means the first transaction or series of
transactions pursuant to which Borrower issues and sells shares of its capital
stock to Accredited Investors for aggregate gross proceeds to Borrower of at
least $5,000,000 excluding all proceeds from the incurrence of indebtedness that
is converted into such shares of stock, with the principal purpose of raising
capital.

Section 2.05 Subordination. Lender hereby agrees to subordinate the indebtedness
represented by this Agreement and the Note to any Indebtedness approved by the
Borrower’s Board of Directors.

Section 2.06 Release of Collateral Upon Sale or License. Lender hereby agrees to
release its security interest in, and lien on, any collateral provided by
Borrower under the Security Agreement of any approved sale or license thereof
that is approved by the Borrower’s Board of Directors.

 

4



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

As an inducement to Lender to enter into and execute this Agreement, Borrower
represents, covenants and warrants (which representations and warranties shall
be deemed to be renewed for each Advance) that:

Section 3.01. Borrower’s Existence; Power; Authorization. Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Florida and is duly qualified or licensed to transact business
in all jurisdictions where such qualification or license is necessary or
desirable in view of its business operations or the ownership of its assets. The
Borrower has the power to make and perform this Agreement, the Note, the
Security Agreement, and the other Loan Documents, and this Agreement, the Note,
the Security Agreement, and the other Loan Documents constitute the legal, valid
and binding obligations of the Borrower enforceable against Borrower in
accordance with their respective terms. The execution, delivery and performance
of this Agreement, the Note, the Security Agreement, the other Loan Documents,
and all other documents or instruments contemplated to be executed by this
Agreement have been duly authorized by all necessary corporate action of the
Borrower and will not and do not violate any law, rule or regulation, or any
order or decree applicable to Borrower or to which Borrower may be subject, will
not and do not conflict with or result in the breach of, or constitute a default
under, any indenture, mortgage, deed of trust, lease, license, security
agreement, agreement, contract or other instrument to which Borrower is a party
or by which Borrower or any of its property is bound, will not result in the
creation or imposition of any Lien upon any of Borrower’s property other than
those in favor of Lender, and do not require the consent or approval of any
governmental body, agency, authority or other Person; and this Agreement, the
Note, and all other Loan Documents have been duly executed and delivered on
Borrower’s behalf and constitute the legal, valid and binding obligations of
Borrower, enforceable against it in accordance with their terms.

Section 3.02. Financial Statements. The financial statements delivered pursuant
to Section 2.03(iv) hereof fairly present the financial condition of Borrower as
of the date thereof and the results of operations for such period.

Section 3.03. Compliance with Laws and Agreements. Borrower is in material
compliance with (a) all requirements of law applicable to it and all judgments,
decrees and orders of any governmental authority applicable to it, and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a material adverse effect on Borrower.

Section 3.04. Margin Regulations. None of the proceeds of the Loan will be used,
directly or indirectly, for “purchasing” or “carrying” any “margin stock” with
the respective meanings of each of such terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose that violates the provisions of the Regulation U.
Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock.”

Section 3.05. ERISA. Borrower is not in violation of, and is in compliance with,
the Employee Retirement Income Security Act of 1974.

Section 3.06. Taxes. Borrower has timely filed or caused to be filed all Federal
income tax returns and all other material tax returns that are required to be
filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
governmental authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which Borrower has set aside on
its books adequate reserves.

Section 3.07. Ownership of Property. Borrower has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business. All leases that individually or in the aggregate are
material to the business or operations of the Borrower are valid and subsisting
and are in full force.

 

5



--------------------------------------------------------------------------------

Section 3.08. Labor Relations. There are no strikes, lockouts, collective
bargaining activities or other material labor disputes or grievances against
Borrower, or, to Borrower’s knowledge, threatened against or affecting Borrower,
and no significant unfair labor practice, charges or grievances are pending
against Borrower, or to Borrower’s knowledge, threatened against Borrower before
any governmental authority.

Section 3.09. Security Documents. The Security Agreement, upon execution and
delivery thereof, will create in favor of the Lender, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof, in which a security interest may be
perfected under the Florida Uniform Commercial Code as in effect at the relevant
time by filing of financing statements or obtaining control or possession, and
the Lien created under the Security Agreement is (or will be, upon the filing of
appropriate financing statements and grants of security in intellectual
property, the execution of appropriate control agreements and delivery of
certificated securities and instruments to the Lender) a fully perfected
first-priority Lien on, and security interest in, all right, title and interest
of Borrower in such Collateral, in each case prior and superior in right to any
other Person, other than with respect to Liens permitted by Section 5.02 hereof.

Section 3.10. No Event of Default or Default or Default Condition. No Event of
Default or Default Condition has occurred and is continuing as of the date of
this Agreement.

ARTICLE 4

GENERAL COVENANTS

Borrower covenants to Lender that from and after the date hereof, and until the
Loan is indefeasibly paid in full in cash or is converted as provided herein,
Borrower will comply with the covenants set forth below:

Section 4.01. Payment of Loan and Performance of Covenants. Borrower shall
(i) make full and timely payments of the principal of and interest on the Note
in accordance with the terms of the Note and (ii) duly comply with all terms and
covenants contained in each of the Loan Documents.

Section 4.02. Use of Loan. Borrower shall use each Advance solely for the
purposes provided herein and Borrower shall, if requested by Lender, furnish
Lender with all such evidence as Lender shall reasonably require with respect to
such use.

Section 4.03. Existence; Conduct of Business. Borrower shall do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, and will continue to engage in the same business
as presently conducted or such other businesses that are reasonably related
thereto.

Section 4.04. Litigation. Borrower shall give prompt notice to Lender of any
litigation claiming in excess of $250,000 from Borrower.

Section 4.05. Taxes. Borrower shall pay taxes when due (other than taxes based
upon or measured by Lender’s income or revenues), if any, in connection with the
Loans and/or the recording of any financing statements or other Loan Documents.

Section 4.06. Compliance with Laws, etc. The Borrower shall comply with all
laws, rules, regulations and requirements of any governmental authority
applicable to its business and properties, except where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a material adverse effect on Borrower.

 

6



--------------------------------------------------------------------------------

Section 4.07. Payment of Obligations. Borrower shall pay and discharge at or
before maturity, all of its obligations and liabilities (including without
limitation all tax liabilities and claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) Borrower has set aside on its books adequate reserves with
respect thereto, and (c) the failure to make payment pending such contest could
not reasonably be expected to have a material adverse effect on Borrower.

Section 4.08. Books and Records. Borrower shall keep proper books of record and
account in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities.

Section 4.09. Insurance. Borrower shall maintain or cause to be maintained
insurance on its properties and assets against fire, casualty, public liability,
as well as general liability, and other liability insurance related to the
business of Borrowers as reasonably required by the Lender, all in such amounts,
with such deductibles and with such insurers as are at all times reasonably
satisfactory to Lender.

Section 4.10. Visitation, Inspection, etc. Borrower will permit any of Lender’s
officers or other representatives to visit and inspect Borrower’s location(s) or
where any Collateral is kept during regular business hours upon prior written
notice to examine and audit all of Borrower’s books of account, records, reports
and other papers, to make copies and extracts therefrom and to discuss its
affairs, finances and accounts with its officers, employees and independent
certified public accountants and attorneys; provided that the Lender shall, and
shall cause its officers representatives to, use their best efforts to conduct
such visits and inspections in such a manner as to not disrupt the normal
conduct of Borrower’s business.

Section 4.11. Further Assurances. Borrower shall duly execute and/or deliver (or
cause to be duly executed and/or delivered) to Lender any documents,
instruments, assignments, financing statements, waivers, consents or other
writings which may be reasonably necessary to Lender to carry out the terms of
this Agreement and any of the other Loan Documents.

Section 4.12. Costs and Expenses. Borrower will pay all costs and expenses
required to satisfy the conditions of this Agreement. Without limitation of the
generality of the foregoing, Borrower will pay: (a) all taxes and expenses,
including all intangible and stamp taxes, if any; (b) all fees and commissions
lawfully due to brokers in connection with this transaction; (c) legal fees and
expenses of Lender’s counsel; and (d) all sales and/or use taxes imposed by any
appropriate governmental authority on any of the foregoing.

Section 4.13. Satisfaction of Conditions. Borrower will cause all conditions
hereof to be satisfied to the extent it is within its power to do so.

Section 4.14. Indemnification. Borrower agrees to protect, indemnify, defend,
and hold harmless Lender and each of its attorneys, accountants, consultants,
representatives and agents (collectively, “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements (including, without
limitation, payment by Lender of any obligations due or past due under any
contract or agreement to which Borrower is or becomes a party) of any kind or
nature whatsoever (including, without limitation, the fees and disbursements of
counsel for and consultants of such Indemnitees in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto), which may be imposed on,
incurred by, or asserted against such Indemnitees (whether direct, indirect, or
consequential and whether based on any federal or state laws or other statutory
regulations, including, without limitation, securities, and commercial laws and
regulations, under common law or at equitable cause or on contract or otherwise)
in any manner relating to or arising out of this Agreement or any of the other
Loan Documents, or any act, event or transaction related or attendant thereto,
the agreements of Lender contained herein, the opening of the Loan, the
management of the Loan or the Collateral or the use or intended use of the
proceeds of borrowing hereunder (collectively, the “Indemnified Matters”);
provided, that Borrower shall not have any obligation to any Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting from the
willful misconduct or gross negligence of such Indemnitee; provided, further,
that Borrower shall have not any obligation to any Indemnitee hereunder with
respect to taxes that are imposed on the net income of any

 

7



--------------------------------------------------------------------------------

Indemnitee or any franchise or doing business taxes imposed on any Indemnitee.
To the extent that the undertaking to indemnify, pay and hold harmless set forth
in the preceding sentence may be unenforceable because it is violative of any
law or public policy, the Borrower shall contribute the maximum portion which
they are permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

Section 4.15. Payment of Documentary Stamp and Intangible Taxes. In addition to
paying all documentary stamp taxes and intangible taxes paid by Borrower as
required by Lender or law as of the date of this Agreement, if any, Borrower
agrees to pay in full, immediately on request by Lender, any and all other or
additional documentary stamp taxes and intangible personal property taxes,
including interest and penalties, that later are deemed by Lender or by the
Florida Department of Revenue to be applicable to this transaction, including
any excise taxes applicable to the Note or this Agreement. Further, Borrower
agrees to indemnify, defend and hold Lender harmless with respect to any such
excise taxes (and penalties, interest or fines with respect thereto) deemed to
be applicable.

ARTICLE 5

NEGATIVE COVENANTS

Borrower covenants and agrees that so long as the Loan remains unpaid in full:

Section 5.01. Indebtedness. The Borrower will not, create, incur, assume or
suffer to exist any Indebtedness, without the prior approval of Lender, which
shall not be unreasonably withheld, delayed or conditioned, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of Borrower existing on the date hereof and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement) or shorten the maturity or the weighted
average life thereof;

(c) purchase money Indebtedness and capital lease obligations, in each case
incurred by Borrower to finance the acquisition of specific fixed assets and in
each case not in excess of $25,000.00; and

(d) additional Indebtedness (exclusive of the above) in excess of $25,000.00;

(e) extensions, renewals or replacements of the foregoing, provided that the
principal amount thereof is not increased.

Section 5.02. Negative Pledge. Without the prior written consent of Lender,
Borrower shall not create, incur, assume or suffer to exist any Lien on any of
their assets or property now owned or hereafter acquired in excess of $25,000
per year on a consolidated basis, except:

(a) Liens securing the Loan;

(b) Permitted Encumbrances;

(c) any Liens on any property or asset of Borrower existing on the date hereof;
provided, that such Lien shall not apply to any other property or asset of any
Borrower; and

(d) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) and (b) of this Section 5.02; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

 

8



--------------------------------------------------------------------------------

Section 5.03. Fundamental Changes.

(a) Borrower shall not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or liquidate or dissolve.

(b) Borrower shall not, engage in any business other than businesses of the type
conducted by the Borrower on the date hereof and businesses reasonably related
thereto.

Section 5.04. Investments, Loans, etc. Borrower shall not purchase, hold or
acquire any common stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, guaranty any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any subsidiary, except:

(a) Investments existing on the date hereof;

(b) Permitted Investments;

(c) Existing guaranties constituting Indebtedness permitted by Section 5.01
hereof;

(d) Loans or advances to employees, officers or directors of any Borrower any of
its Subsidiaries in the ordinary course of business for travel, relocation and
related expenses; provided, however, that the aggregate amount of all such loans
and advances does not exceed $100,000 at any time;

(e) other Investments in an aggregate initial amount not to exceed at any one
time $100,000.00.

Section 5.05. Sale of Assets. Borrower shall not convey, sell, lease, assign,
transfer or otherwise dispose of, any of its assets, businesses or properties,
whether now owned or hereafter acquired to any other Person, except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business or which is replaced with new property serving the
same or reasonably equivalent function and having a value of not less than that
of the property which has been sold or disposed of; and

(b) the sale of inventory in the ordinary course of business; and

(c) Permitted Investments.

Section 5.06. Sale and Leaseback Transactions. Borrower shall not enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

Section 5.07. Amendment to Material Documents. Except with respect to any
amendment required to be made pursuant to the terms of this Agreement, Borrower
shall not amend, modify or waive any of its rights in a manner materially
adverse to the Lender, or which could otherwise be reasonably expected to have a
material adverse effect on Borrower under (i) its articles of incorporation,
bylaws, or other organizational documents, or (ii) any material contract.

 

9



--------------------------------------------------------------------------------

ARTICLE 6

EVENTS OF DEFAULT

The occurrence of any events or conditions described herein below shall
constitute an “Event of Default” hereunder, provided that any requirement for
the giving of notice or the lapse of time, or both, has been satisfied; time is
of the essence herein:

Section 6.01. Note. Borrower shall fail to make any payment of principal and/or
interest under the Note when due.

Section 6.02. Misrepresentations. Borrower shall make any representation or
warranty in this Agreement or in any of the other Loan Documents or in any
certificate or statement furnished at any time hereunder or in connection with
any of the Loan Documents which proves to have been untrue or misleading in any
material respect when made or furnished.

Section 6.03. Covenants. Borrower shall default in the observance or performance
of any covenant or agreement contained in this Agreement, or in any of the other
Loan Documents.

Section 6.04. Voluntary Proceeding. Borrower shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 6.04, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for Borrower or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing

Section 6.05. Involuntary Proceeding. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other similar relief in respect of Borrower or its debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
(ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or for a substantial part of its assets, and
in any such case, such proceeding or petition shall remain undismissed for a
period of 60 days or an order or decree approving or ordering any of the
foregoing shall be entered.

ARTICLE 7

REMEDIES

Upon the occurrence of any Default Condition or Event of Default, Lender’s
obligation to make any Advance under the Loan shall cease. Upon the occurrence
or existence of any Event of Default, or at any time thereafter, without
prejudice to the rights of Lender to enforce its claims against Borrower for
damages for failure by Borrower to fulfill any of its obligations hereunder,
subject only to prior receipt by Lender of payment in full of the Loan and in
form acceptable to Lender, Lender in addition to all rights and remedies which
it may have at law or in equity, shall have the following rights and remedies:

Section 7.01. Acceleration of the Obligations. Lender, at its option, may
declare the Loan to be immediately due and payable, whereupon the same shall
become immediately due and payable without presentment, demand, protest, notice
of non-payment or any other notice required by law relative thereto, all of
which are hereby expressly waived by Borrower, anything contained herein to the
contrary notwithstanding and, in connection therewith, if Lender so elects, by
further written notice to Borrower, Lender may increase the rate of interest
charged on the Note on the principal amount then outstanding for so long
thereafter as Lender further shall elect by an amount not to exceed the Default
Rate. Thereafter, Lender, at its option, may but shall not be obligated to,
accept less than the entire amount of the Loan (including without limitation
principal, interests, late charges and other fees due thereon) when due, if
tendered, provided, however, that unless then agreed to in writing by Lender, no
such acceptance shall or shall be deemed to constitute a waiver of any Event of
Default or a reinstatement of any commitments of Lender hereunder

 

10



--------------------------------------------------------------------------------

Section 7.02. Other Remedies. Unless and except to the extent expressly provided
for to the contrary herein, the rights of Lender specified herein shall be in
addition to, and not in limitation of, Lender’s rights at law or in equity, or
under any other provision of any other Loan Documents or under the provisions of
any other document, instrument or other writing executed by Borrower or any
third party in favor of Lender, all of which may be exercised successively or
concurrently.

ARTICLE 8

MISCELLANEOUS

Section 8.01. Remedies Cumulative; Waiver. Each and every right granted to
Lender under this Agreement or any of the Loan Documents, or any other document
delivered hereunder or in connection herewith or allowed it by law or in equity,
shall be cumulative and may be exercised from time to time. No failure on the
part of Lender to exercise, and no delay in exercising, any right shall operate
as a waiver thereof, nor shall any single or partial exercise by Lender of any
right preclude any other or future exercise thereof or the exercise of any other
right. No Advance under the Loan shall constitute a waiver of any of the
provisions of this Agreement. No waiver by Lender of any Default Condition or
Event of Default shall constitute a waiver of any subsequent Default Condition
or Event of Default.

Section 8.02. Survivability of Representations, Warranties and Covenants. The
representations and warranties made in this Agreement shall be true and correct
as of the date hereof and shall remain true and correct in all material respects
at all times hereafter so long as any portion of the Loan shall remain
outstanding. All representations, warranties and covenants made herein are given
as an inducement to Lender to extend credit to Borrower. Lender is relying on
the validity and accuracy of such representations and warranties and the
covenants made by Borrower as contained herein. All representations, warranties
and covenants made herein shall survive the execution and delivery of all Loan
Documents and shall further survive any and all bankruptcy, reorganization,
arrangement, liquidation, dissolution or insolvency proceedings relating to
Borrower or any guarantor.

Section 8.03. Notices. All notices hereunder shall be in writing and shall be
deemed to have been sufficiently given or served for all purposes when presented
personally or sent by registered or certified mail, postage prepaid, to any
party hereto at its address set forth in the preamble to this Agreement.

Section 8.04. Modifications. Neither this Agreement nor any provision hereof may
be changed, waived, discharged or terminated orally, but only by an instrument
in writing, signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

Section 8.05. Cross Default. A default by Borrower in this Agreement shall
constitute a default under the Note and all other Loan Documents, and a default
by Borrower under any of the Note or any other Loan Document shall constitute a
default under this Agreement.

Section 8.06. Usury. Notwithstanding any provision herein or in any other Loan
Document to the contrary, the total liability of Borrower for any payments of
interest or in the nature of interest shall not exceed the limits (contract
rights) imposed by the usury laws of the State of Florida. In the event that any
such payment is paid by Borrower, or received by Lender, then such excess sum
shall be credited as provided in the Note for payments of interest or payments
in the nature of interest. Such return or credit shall not cure or waive any
Default Condition or Event of Default under this Agreement or any other Loan
Document.

Section 8.07. Gender and Number. In this Agreement, whenever the context so
requires, the neuter gender includes the feminine and/or masculine, as the case
may be and the singular number includes the plural.

Section 8.08. Binding Effect. The terms, conditions, covenants, agreements,
powers, privileges, notices and authorizations herein contained shall extend to,
be binding upon and available for the heirs,

 

11



--------------------------------------------------------------------------------

executors, administrators, successors and, to the extent permitted hereunder, to
the assigns of each of the respective parties hereof. Notwithstanding the
foregoing, Borrower will not assign or transfer voluntarily or by operation of
law, or otherwise dispose of this Agreement or any monies, property or funds
deposited with Lender. An assignment or transfer in violation of this provision
shall be invalid, and an assignment or transfer by operation of law shall be
deemed to be an invalid transfer.

Section 8.09. Time of Essence. It is specifically agreed that in all cases, time
is of the essence of this Agreement.

Section 8.10. Assignment by Borrower. This Agreement may not be assigned by
Borrower without the prior written consent of Lender. In the event that Lender
approves any such assignment, Lender shall be entitled to make advances to such
assignee and such advances shall be evidenced by the Note and the other Loan
Documents. Borrower shall remain liable for payment of all sums advanced
hereunder before and after such assignment.

Section 8.11. Severance. In the event any one or more of the provisions or terms
of this Agreement shall for any reason be held to be unenforceable in any
respect, such unenforceability shall not affect any other provisions of this
Agreement, but this Agreement shall be construed as if such unenforceable
provision had never been contained herein.

Section 8.12. Headings. Any captions or headings of the articles, sections and
subsections of this Agreement are for convenience and reference and are not to
be considered a part hereof and shall not limit or otherwise affect any of the
provisions or terms hereof.

Section 8.13. Interpretation. No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such Person having or
being deemed to have structured or dictated such provision.

Section 8.14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties or signatories hereto may execute this
Agreement by signing any such counterpart.

Section 8.15. Governing Law. This Agreement and each transaction consummated
hereunder shall be deemed to be made under the laws of the State of Florida,
excepting, however, its laws or rule regarding conflicts of laws or choice of
laws, and shall be construed in accordance with and governed by the laws of such
state.

Section 8.16. Acceptance. This Agreement, together with the other Loan
Documents, shall not become effective and until delivered to Lender and accepted
in writing by Lender, as evidenced by its execution hereof (notice of which
delivery and acceptance are hereby waived by Borrower).

Section 8.17. Cure of Defaults by Lender. If, hereafter, Borrower defaults in
the performance of any duty or obligation to Lender hereunder, Lender may, at
its option, but without obligation, cure such default and any cost, fees and
expenses incurred by Lender in connection therewith including, without
limitation, for the purchase of insurance, the payment of taxes and the removal
or settlement of Liens and claims, shall be immediately due and payable by
Borrower to Lender upon Lender’s demand therefor and shall bear interest at the
Default Rate from the time incurred or advanced by Lender until repaid by
Borrower.

Section 8.18. Sole Benefit. The rights and benefits set forth in this Agreement
and in all the other Loan Documents are for the sole and exclusive benefit of
the parties thereto and may be relied upon only by them.

Section 8.19. Meaning of Particular Words. Any reference herein to “attorneys’
fees” or “attorney’s fees” shall be deemed to also include hourly charges for
paralegals, law clerks and other staff members operating under the supervision
of an attorney. Any award or payment of attorneys’ fees shall also include any
and all sales and/or use taxes imposed thereon by any appropriate governmental
authority.

 

12



--------------------------------------------------------------------------------

Section 8.20. Notice of Final Agreement. THIS WRITTEN AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Section 8.21 Legal Counsel. The Company and KFLP acknowledge that the law firm
Shumaker, Loop & Kendrick, LLP (“Shumaker”) currently represents the Company and
KFLP on unrelated matters. The Company and KFLP hereby waive any potential
conflict of interest arising from the representation by Shumaker and consents to
the continued representation by Shumaker of the Company in connection with the
matters covered by this Agreement. The KFLP further acknowledges and represents
that it has had an opportunity to retain its own separate legal counsel to
represent it in this matter.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

“Lender”

KOSKI FAMILY LIMITED PARTNERSHIP,

a Texas limited partnership

By:  

/s/ Christine Koski

Name:   Christine Koski Its:   Managing General Partner “Borrower”

ORAGENICS, INC.,

a Florida corporation

By:  

/s/ John Bonfiglio

Name:   John Bonfiglio Its:   President and Chief Executive Officer

 

14



--------------------------------------------------------------------------------

Exhibit A

Form of Secured Promissory Note

THIS NOTE AND THE SHARES OF STOCK INTO WHICH IT IS CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR STATE SECURITIES LAWS AND MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED FOR
VALUE UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
SUCH LAWS COVERING SUCH SECURITIES OR THE COMPANY RECEIVES AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT, OFFER,
PLEDGE OR OTHER DISTRIBUTION FOR VALUE IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

   March 23, 2012 $2,500,000.00       Tampa, Florida

Oragenics, Inc., a Florida corporation (the “Company”), for value received,
hereby promises to pay to Koski Family Limited Partnership, a Texas limited
partnership (the “Holder”), the principal sum of Two Million Five Hundred
Thousand and no/100 Dollars ($2,500,000.00), or so much as has been advanced
hereunder as provided in that certain Loan Agreement (as amended, restated,
modified or supplemented at any time or from time to time, the “Loan Agreement”)
between the Company and Holder dated as of event date herewith, and remains
unpaid, plus interest as herein provided, in lawful money of the United States
of America, on March 23, 2015 (the “Maturity Date”). This Note is subject to the
following terms and conditions:

1. INTEREST. This Note shall bear interest at a fixed rate of interest per annum
of 5.00%. Interest payable pursuant to the terms of this Note shall be based on
the actual number of days elapsed over a year of 365 or 366 days, as applicable.

2. REPAYMENT. The entire outstanding principal balance of this Note together
with all accrued interest hereon as provided herein shall be due and payable in
full on the Maturity Date.

3. CONVERSION. Upon the closing of a Qualified Financing (as defined below) all
principal and accrued but unpaid interest on this Note shall automatically
convert into shares of the same class and series of stock of the Company on the
same terms and conditions, including per share price, as such shares are issued
in one issue or a series of related issues (not including the value of the
converted Loan) in a private offering to “Accredited Investors” (the “Qualified
Financing Securities”). For purposes herein, a “Qualified Financing” means the
first transaction or series of transactions pursuant to which the Company issues
and sells shares of stock to Accredited Investors for aggregate gross proceeds
to the Company of at least $5,000,000.00, excluding all proceeds from the
incurrence of indebtedness that is converted into such shares of stock, with the
principal purpose of raising capital. If no Qualified Financing shall have been
consummated before the Maturity Date, the Holder shall have the right,
immediately upon written demand, to require repayment of all unpaid principal
and accrued interest on this Note. As promptly as practicable after the
conversion of this Note as provided above, the Holder shall surrender this Note
to the Company for cancellation, whereupon the Company shall issue and deliver
to the Holder, in the name of the Holder, evidence of the equity of the Company
issuable upon the conversion of this Note. No fractional shares shall be issued
upon conversion of this Note. If conversion of this Note would result in the
issuance of a fractional share, the amount payable under this Note that
therefore cannot be applied to the purchase of the shares purchasable upon
conversion shall be forgiven by the Holder without any further action on the
part of the Holder or the Company.

 

A-1



--------------------------------------------------------------------------------

4. EVENT OF DEFAULT. This Note shall be in default upon the occurrence of an
Event of Default (as such term is defined in the Loan Agreement).

5. REMEDIES. If an Event of Default occurs and is not cured within the
applicable grace or curative period therefor, the Holder may declare the
principal of this Note, together with any accrued and unpaid interest, if not
already due, to be due and payable immediately, by written notice to the
Company. Upon any such declaration, such principal and interest will become due
and payable immediately, anything contained in this Note to the contrary
notwithstanding, and thereupon, the Holder shall be entitled to exercise all
rights and remedies under this Note, the Loan Agreement, the Security Agreement
(as defined in the Loan Agreement), at law or in equity, including without
limitation all of its rights and remedies as a secured party under the Florida
Uniform Commercial Code.

6. PREPAYMENT. This Note may be prepaid in whole or in part at any time without
penalty or premium.

7. TRANSFER. This Note may not be transferred or sold, or pledged, hypothecated
or otherwise granted as security, by Holder.

8. MISCELLANEOUS

8.1 GOVERNING LAW. This Note will be deemed to be a contract made under the laws
of the State of Florida, and for all purposes will be construed in accordance
with the laws of the State of Florida.

8.2 BINDING EFFECT. This Note shall be binding upon, and inure to the benefit
of, the Company and the Holder, and their respective successors, and/or
permitted assigns.

8.3 EXPENSES OF COLLECTION. In the event of any default by the Company in its
obligations hereunder, the Company shall reimburse the Holder on demand the
amount of its costs and expenses in enforcing its rights hereunder, including
reasonable attorneys fees.

8.4 WAIVER OF JURY TRIAL. THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION (INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS,
CROSSCLAIMS OR THIRD-PARTY CLAIMS) ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE. THE COMPANY HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF
HOLDER OR HOLDER’S COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT HOLDER
WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT
TO JURY TRIAL PROVISION.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the day and year first set forth above.

 

ORAGENICS, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

THIS NOTE HAS BEEN BOTH EXECUTED AND DELIVERED OUTSIDE OF THE TERRITORIAL LIMITS
OF THE STATE OF FLORIDA AND IS THEREFORE NOT SUBJECT TO FLORIDA DOCUMENTARY
STAMP TAX.

 

A-3



--------------------------------------------------------------------------------

Exhibit B

Form of Security Agreement

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) is entered into as of March 23, 2012,
by and between ORAGENICS, INC., a Florida corporation located at 3000 Bayport
Drive, Suite 685 Tampa, Florida 33607 (“Borrower”), and KOSKI FAMILY LIMITED
PARTNERSHIP, a Texas limited partnership having a mailing address of 3525 Turtle
Creek Boulevard, Unit 19-B, Dallas, Texas 75219 (“Lender”)

Background

 

A. On the date of this Agreement, Lender loaned Borrower Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00) (the “Loan”), pursuant to
the terms of a Senior Secured Convertible Promissory Note of even date herewith
executed by Borrower in favor of Lender in the principal amount of Two Million
Five Hundred Thousand and No/100 Dollars ($2,500,000.00) (the “Promissory
Note”).

 

B. As a material inducement for Lender to make the Loan to Borrower pursuant to
the terms of the Promissory Note, Borrower has agreed to provide collateral
security for the performance of its obligations and liabilities under the
Promissory Note, pursuant to the terms and conditions of this Agreement.

Terms and Conditions

For the reasons described above, in consideration of the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by the
parties, Borrower and Lender hereby agree as follows:

Definitions. The following capitalized terms used in this Agreement shall have
the meanings assigned to them in this Section 0, and shall include the plural as
well as the singular number:

“Collateral” means the assets of Borrower listed on Exhibit A, whether now owned
or hereafter acquired by Borrower, and all products thereof, and all
replacements, replenishments, additions, accessions, and substitutions thereof
and the proceeds thereof including, without limitation, the following:

all patents, patent disclosures, trademarks, service marks, trade dress, logos,
trade names, copyrights, art and mask works, manuals and information, and all
registrations, applications, reissues, continuations, continuations in part or
extensions thereof, and all associated goodwill for each of the foregoing, and
all computer software, computer programs, computer data bases and related
documentation and materials, data, documentation, trade secrets, confidential
business information (including ideas, formulas, compositions, inventions,



--------------------------------------------------------------------------------

know how, business processes and techniques, research and development
information, drawings, designs, plans, proposals and technical data, financial,
marketing and business data, customer and supplier data, pricing and cost
information) and other intellectual property rights (in whatever form or
medium), whether owned or licensed by the Borrower, including the Intellectual
Property (as defined in Section 5.1(a) below).

without limiting the generality of the foregoing, to the extent related to all
or any part of the other Collateral, all books, correspondence, credit files,
records, invoices, tapes, cards, computer runs and other papers and documents in
the possession or under the control of Borrower or any computer bureau or
service company from time to time acting for Borrower.

“Event of Default” means the occurrence of any one or more of the following
events:

any event of default under the Promissory Note;

any default by Borrower under this Agreement and if such default is capable of
being remedied, such default remains unremedied for thirty (30) days, including
the breach or material inaccuracy of any representation, warranty or covenant of
Borrower under this Agreement;

the inability of Borrower, or the admission by Borrower of its inability, to pay
its debts as they mature, or the insolvency of Borrower;

the filing against Borrower of an involuntary petition or other pleading seeking
the entry of a decree or order for relief under the United States Bankruptcy
Code or any similar federal or state insolvency or other similar law ordering:
(i) the liquidation of Borrower, (ii) a reorganization of Borrower or the
business and affairs of Borrower, or (iii) the appointment of a receiver,
liquidator, assignee, custodian, trustee or similar official for Borrower or the
property of Borrower, and the failure to have such petition or other pleading
denied or dismissed within thirty (30) days from the date of filing;

(i) the commencement by Borrower of a voluntary case under the United States
Bankruptcy Code or any similar federal or state insolvency or other similar law,
(ii) the consent by Borrower to the appointment or taking possession by a
receiver, liquidator, assignee, trustee, custodian or similar official for
Borrower or any of the property of Borrower, (iii) the making by Borrower of an
assignment for the benefit of creditors, or (iv) the failure by Borrower
generally to pay its debts as they become due; or

the making of any levy, seizure or attachment of or on the Collateral by any
third party.



--------------------------------------------------------------------------------

“Liability” or “Liabilities” means all monetary obligations and liabilities of
Borrower to Lender under the Promissory Note, whether now existing or hereafter
incurred, matured or unmatured, direct or indirect, absolute or contingent, now
due or hereafter to become due, as well as all costs and reasonable expenses of
collection, including reasonable attorneys’ fees, paralegals’ fees and expenses
for any primary, appellate, bankruptcy and post-judgment proceedings, incurred
by Lender in connection with the enforcement of the Promissory Note or this
Agreement.

Grant of Security Interest. To secure the full and punctual payment of all
Liabilities, Borrower hereby grants to Lender a continuing security interest in
the Collateral, free and clear of any and all prior liens, encumbrances or
charges whatsoever.

Perfection of Security Interest. To perfect the security interest granted above,
Borrower authorizes Lender to file financing statements in forms that are
satisfactory to Lender (including amendments thereto and continuation statements
thereof and filings with the United States Patent and Trademark Office),
describing the Collateral and containing such legends as Lender deems necessary
or appropriate to protect Lender’s interest in the Collateral. Borrower agrees
to pay all taxes, fees and costs (including reasonable attorneys’ fees) paid or
incurred by Lender in connection with the preparation, filing or recordation of
such documents and instruments. Borrower shall not file any amendments,
correction statement or termination statements concerning the Collateral without
the prior written consent of Lender. Borrower shall, from time to time, at the
request of Lender, execute such other documents and perform such other acts
reasonably necessary or appropriate to establish and maintain a valid and
perfected security interest in the Collateral, free of all other liens and
claims whatsoever. Borrower hereby appoints Lender as its attorney-in-fact
(without requiring it to act as such) to perform all acts that Lender deems
necessary or appropriate to perfect and continue its security interest in the
Collateral. Borrower hereby acknowledges that this power of attorney is coupled
with an interest and is irrevocable until all Liabilities have been fully paid.

Patents, Trademarks, etc. Borrower shall notify Lender immediately upon the
occurrence of each of the following (i) Borrower’s acquisition after the date of
this Agreement of any material Intellectual Property and (ii) a Responsible
Officer of Borrower obtaining knowledge, or reason to know, that any application
or registration relating to any Intellectual Property owned by or licensed to
Borrower is reasonably likely to become abandoned or dedicated, or of any
material adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding Borrower’s ownership of any material Intellectual
Property, its right to register the same, or to keep and maintain the same.
Borrower will, contemporaneously herewith, execute and deliver to Lender the
Patent Security Agreement, Trademark Security Agreement and Copyright Security
Agreement in the forms of Exhibit B, Exhibit C and Exhibit D hereto, as
necessary, and shall execute and deliver to Lender any other document required
to acknowledge or register or perfect Lender’s interest in any part of the
Intellectual Property. Notwithstanding anything to the contrary contained in
this Agreement, Lender shall only require perfection of its security interests
in, or other registration with respect to, any patent,



--------------------------------------------------------------------------------

trademark or copyright registered, or eligible to be registered, with a country
other than the United States or any political subdivision thereof, to the extent
that Lender determines, in its sole discretion, that such patent, trademark or
copyright, and the registration thereof in such other country or political
subdivision thereof, is material to Borrower’s business.

Representations and Warranties. Borrower represents and warrants to Lender as
follows:

Representations and Warranties Regarding Intellectual Property.

Schedule 5.1(a) attached to this Agreement contains a true, correct and complete
list of patents, trademarks, service marks, trade names and copyrights owned by
Borrower which are subject to the security interest created hereby, including
any applications therefor (collectively, the “Intellectual Property”) and
including, where applicable, the patent, trademark, service mark or copyright
number (or application number), issue date and title.

Borrower is the sole and exclusive owner of all right, title and interest in and
to the Intellectual Property and has not granted, nor does there exist by
implication or operation of law, any license or other right in respect thereof
which does or which will, subsequent to the date of this Agreement, permit or
enable anyone other than Borrower to use any of the Intellectual Property.

No individual or entity has any rights to utilize any Intellectual Property or
sell any products or services which utilize or incorporate, or which were
developed utilizing or incorporating, any Intellectual Property.

There is no notice or pending or threatened claim against Borrower (and there
has not been any such notice or claim) asserting (i) that any of the
Intellectual Property infringes or violates the rights of third parties;
(ii) that any of the Intellectual Property is invalid; (iii) that the present or
past conduct of Borrower’s business infringes or violates any rights of others
with respect to any of the Intellectual Property; (iv) that any individual or
entity has any rights to utilize any of the Intellectual Property or sell any
products or devices which utilize or incorporate, or which were developed
utilizing or incorporating, any Intellectual Property; or (v) which could, if
adversely determined against Borrower, adversely affect Borrower’s ability to
utilize any of the Intellectual Property, and no basis for any such claim
exists.

Borrower has not given any notice to any third parties asserting infringement by
such third parties upon any of the Intellectual Property.

General Representations and Warranties.

Borrower is a corporation duly organized, legally existing and in good standing
under the laws of the State of Florida.



--------------------------------------------------------------------------------

Borrower is the owner of the Collateral free from any security interest,
encumbrance, or lien, and will defend the Collateral against all claims and
demands of all persons at any time claiming the same.

No financing statement covering any Collateral or any proceeds thereof is on
file in any public office, except for that which may be on file to perfect the
security interest of Lender.

Borrower is not in default with respect to any of its existing indebtedness, and
the making and performance of this Agreement will not violate any laws or result
in a default under any contract, agreement, or instrument to which Borrower is a
party or by which its property is bound, or result in the creation or imposition
of any security interest in, or lien or encumbrance upon, any of its assets,
except in favor of Lender.

Borrower has the power and authority to enter into and perform this Agreement
and to incur the obligations herein provided for, and has taken all action
necessary to authorize the execution, delivery, and performance of this
Agreement.

This Agreement, when delivered, will be valid, binding and enforceable against
Borrower in accordance with its terms.

No representation, warranty or statement of Borrower hereunder omits to state
any material fact necessary to make each representation or warranty or statement
in this Agreement by Borrower accurate and not misleading in any material
respect.

Affirmative Covenants. Borrower covenants that, until such time as all of the
Liabilities have been fully satisfied paid, it shall

take all actions necessary to prosecute any pending applications with respect to
the Intellectual Property;

take all actions necessary to protect its rights with respect to the
Intellectual Property, including bringing appropriate actions to prevent
infringement of such rights;

promptly notify Lender of any actual or threatened infringement of Borrower’s
rights with respect to the Intellectual Property;

promptly notify Lender of the occurrence of any Event of Default or any event or
condition which, with the giving of notice and/or the lapse of time, could
constitute an Event of Default;



--------------------------------------------------------------------------------

pay or cause to be paid when due, all taxes, assessments, and charges or levies
imposed upon the Collateral;

notify Lender thirty (30) days in advance of any change in the location of its
business, or of the establishment of any new, or the discontinuance of any
existing, place of business;

continuously maintain, preserve, and keep in full force and effect, its
corporate existence, good standing, and its right and privilege to conduct
business in Florida;

permit Lender or its representatives at any time to inspect as frequently as
reasonably requested the Collateral, wherever located, and it shall fully and
timely assist Lender in regard to such inspections to the extent requested by
Lender; and

maintain insurance, at full replacement cost, on the Collateral.

Remedies Upon Default. Upon the occurrence of an Event of Default, Lender may
declare all Liabilities to be immediately due and payable and may, at its option
and without notice or demand on Borrower and in addition to all the rights and
remedies that accrue to a secured party under the Uniform Commercial Code as in
effect in under applicable law or that are otherwise available to Lender under
applicable law, do any one or more of the following: (a) foreclose or otherwise
endorse Lender’s interest in the Collateral in any manner permitted by law, or
provided for in this Agreement; or (b) sell, lease, license or otherwise dispose
of any Collateral at one or more public or private sales, whether or not such
collateral is present at the place of sale, for cash or credit or future
delivery, on such terms and in such manner as Lender may determine. Borrower
expressly waives any constitutional or other right to a judicial hearing prior
to the time Lender takes possession or disposes of the Collateral upon default
as provided in this Section 8.

General Provisions.

Choice of Law; Venue. The laws of the State of Florida, excluding its choice of
law provisions if such laws would result in the application of laws other than
the laws of the State of Florida, shall govern any disputes with respect to this
Agreement, the validity of this Agreement, the construction of its terms, and
the interpretation of the rights and duties of Borrower and Lender hereunder.
The forum selected for any proceeding or suit related to a dispute between
Borrower and Lender related to this Agreement shall be in a federal or state
court of competent jurisdiction located in Hillsborough County, Florida.
Borrower and Lender each consent to said courts’ personal jurisdiction over it
and waive any defense, whether asserted by motion or pleading, that Hillsborough
County, Florida is an improper or inconvenient venue.



--------------------------------------------------------------------------------

Notice. Any notice, demand or other communication to a party that is permitted
or required hereunder shall be given in writing, and shall be deemed to have
been duly delivered (i) when delivered by personal delivery, (ii) three (3) days
after being deposited with the United States Postal Service for mailing by first
class mail, postage prepaid, certified mail, with return receipt requested
(regardless of whether the return receipt is subsequently received), or
(iii) one business day after being deposited with a nationally recognized
courier service for overnight delivery; and in each case addressed by the sender
to the recipient at the address first listed above, or to such other address as
party may notify the other party in writing in conformity with the provisions of
this Section.

Further Action. Each party agrees to take all further action, and to execute,
acknowledge, and deliver any other documents, which may be reasonably necessary,
appropriate, or desirable to carry out the provisions of this Agreement.

No Agency. Nothing contained in this Agreement shall be deemed to create any
association, partnership or joint venture between the parties.

Amendment. The Agreement may be amended only by a written instrument signed by
both parties.

Assignment. Lender may assign its rights under this Agreement in connection with
the assignment of the Promissory Note.

No Waiver. No waiver of any provision of this Agreement, and no consent to any
departure by a party from the terms and conditions of this Agreement, shall be
effective unless such waiver or consent is given in writing by the party against
whom the waiver is being sought (in which the case the waiver or consent shall
be effective only in the specific instance, and only for the specific purpose,
for which it was given). No failure or delay by a party in exercising any right
or remedy, or requiring the satisfaction of any condition under this Agreement,
and no course of dealing between the parties, shall operate as a waiver or
estoppel of any right or remedy of such party hereunder, or limit or prevent the
subsequent enforcement of any provision of this Agreement by such party.

Integration. This Agreement, together with the Promissory Note (collectively,
the “Loan Documents”), constitutes the final agreement among the parties. They
are the complete and exclusive expression of the parties’ agreement on the
matters contained in the Loan Documents. All prior and contemporaneous
negotiations and agreements between the parties on the matters contained in the
Loan Documents are expressly merged into and superseded by the Loan Documents.
The provisions of the Loan



--------------------------------------------------------------------------------

Documents may not be explained, supplemented, or qualified through evidence of
trade usage or a prior course of dealings. In entering into the Loan Documents,
no party has relied upon any statement, representation, warranty or agreement of
the other party except for those expressly contained in the Loan Documents.
There are no conditions precedent to the effectiveness of the Loan Documents
other than those expressly stated in the Loan Documents.

Severability. If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force, if the essential terms and conditions and conditions of
this Agreement for each party remain valid, binding and enforceable.

Successors and Assigns. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties and their respective successors and permitted
assignees.

Counterparts. The parties may execute this Agreement in multiple counterparts,
each of which constitutes an original, and all of which, collectively,
constitute only one agreement. The signatures of the parties need not appear on
the same counterpart, and delivery of an executed counterpart signature page by
facsimile or other form of electronic transmission shall be as effective as
executing and delivering this Agreement in the presence of the other parties to
this Agreement. This Agreement shall be binding when each party to this
Agreement has delivered an executed counterpart signature page to each other
party.

Number and Gender. Except where the context requires otherwise, any reference in
this Agreement to the singular includes the plural, and any reference in this
Agreement to the masculine gender includes the feminine and neuter gender.

Descriptive Headings. The titles and captions preceding the text of the sections
of this Agreement are inserted solely for convenient reference and neither
constitute a part of this Agreement nor affect its meaning, interpretation, or
effect.

Authority. Each individual executing this Agreement on behalf of an entity
represents and warrants that he or she is duly authorized to execute and deliver
this Agreement on behalf of the entity and that this Agreement is binding upon
the entity.

Release of Collateral. Secured Party covenants and agrees that provided that no
Event of Default exists and is continuing that it shall release from the lien
and operation of this Agreement, as well as any financing statement or other
filing made to perfect Secured Party’s security interest in and to the
Collateral, all portions of the Collateral which have been approved by the
Borrower’s Board of Directors for sale or license.

[Continued on next page.]



--------------------------------------------------------------------------------

Computation of Time. Whenever the last day for the exercise of any privilege or
the discharge of any duty under this Agreement shall fall upon Saturday, Sunday
or any public or legal holiday, whether federal or of the State of Florida, the
party having such privilege or duty shall have until 5:00 p.m. on the next
succeeding regular business day to exercise such privilege or to discharge such
duty.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this SECURITY AGREEMENT on the
date first indicated above.

 

“Borrower”

ORAGENICS, INC.,

a Florida corporation

By:  

 

Name:   John Bonfiglio Its:   President and Chief Executive Officer “Lender”

KOSKI FAMILY LIMITED PARTNERSHIP,

a Texas limited partnership

By:  

 

Name:   Christine Koski Its:   Managing General Partner



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITY AGREEMENT

Company Technologies Securing Loan

The Security for the Loan is limited to the following Company technologies:

 

Product/Candidate

  

Description

  

Application

  

Status

SMaRT Replacement Therapy    Genetically modified strain of S. mutans that does
not produce lactic acid    Tooth decay    Second Phase 1 clinical trial
ProBiora31    Blend of three beneficial oral probiotic bacteria   
Oral health, teeth whitening, breath freshening (humans, companion pets)   
Commercial (GRAS) LPT3-04    Naturally occurring compound    Weight loss product
   Under development DPOLT    Organic chemistry platform    Enables scalable
production of lantibiotics    Synthetic production under development MU1140-S   
Member of lantibiotic class of antibiotics    Healthcare-associated infections
   Preclinical testing

 

1 The Security includes all ProBiora3 branded Company products, as well as any
trademarks relating to such branded products.

For clarification purposes the following are specifically not part of the
Security for the Loan:

 

  •  

Biomarker Discovery Platform (PCMAT) a discovery platform is based on our
Proteomics-based Change Mediated Antigen Technology, or PCMAT;

 

  •  

PostBiotic (MANR) technologies; and

 

  •  

Company Accounts Receivable.



--------------------------------------------------------------------------------

Exhibit B

Patent Security Agreement

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT (as amended, restated, or supplemented at any
time or from time to time, this “Agreement”), dated as of March 23, 2012,
between Oragenics, Inc., a Florida corporation (“Grantor”), in favor of Koski
Family Limited Partnership, a Texas limited partnership (the “Lender”).

W I T N E S S E T H :

WHEREAS, Grantor is justly indebted to Lender in the principal amount of
$2,500,000.00, as evidenced by Grantor’s Senior Secured Convertible Promissory
Note (as modified, supplemented, amended, restated, or as the indebtedness
evidenced thereby may be increased, decreased, adjusted, split into more than
one indebtedness, consolidated with other indebtedness, adjusted, rearranged or
recharacterized at any time or from time to time, the “Note”) in said principal
sum dated March 23, 2012 and payable to the order of Lender, which Note is
secured by, inter alios, that certain Security Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”) dated March 23, 2012, from Grantor in favor of Lender,
which grants to Lender a security interest in all general intangibles of
Grantor;

WHEREAS, as required by Lender, the Grantor is executing this Agreement and to
further evidence and to grant to the Lender a continuing security interest in
all of the Patent Collateral (as defined below) to secure the indebtedness
evidenced by the Note; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of Lender,
as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure the
indebtedness evidenced by the Note, the Grantor does hereby mortgage, pledge and
hypothecate to the Lender, and grant to the Lender a security interest in all of
the following property (the “Patent Collateral”), whether now owned or hereafter
acquired or existing by it:

(a) all letters patent and applications for letters patent throughout the world,
including all patent applications in preparation for filing anywhere in the
world and including each patent and patent application referred to in Item A of
Schedule I attached hereto;

(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a);

(c) all patent licenses, including each patent license referred to in Item B of
Schedule I attached hereto; and

(d) all proceeds of, and rights associated with, the foregoing (including
license royalties and proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, including any patent or patent application referred to in Item A of
Schedule I attached hereto, and for breach or enforcement of any patent license,
including any patent license referred to in Item B of Schedule I attached
hereto, and all rights corresponding thereto throughout the world.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Patent Collateral with the United States Patent and Trademark Office and
corresponding offices in other countries of the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Lender under the Security Agreement. The
Security Agreement (and all rights and remedies of the Lender thereunder) shall
remain in full force and effect in accordance with its terms subject to
Section 4 hereof.

SECTION 4. Release of Security Interest. Upon the payment in full of the
indebtedness evidenced by the Note, the Lender shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the indebtedness evidenced
by the Note, at the Grantor’s expense, execute and deliver to the Grantor all
instruments and other documents as may be necessary or proper to release the
lien on and security interest in the Patent Collateral which has been granted
hereunder.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Patent Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein.

SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Note and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Note.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original (whether
such counterpart is originally executed or an electronic copy of an original)
and all of which shall constitute together but one and the same agreement.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by the below named duly authorized officer as of the day and year
first above written.

 

ORAGENICS, INC., a Florida corporation   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

TO PATENT SECURITY AGREEMENT

Item A. Patents

Issued Patents

 

*Country

  

Patent No.

  

Issue Date

  

Inventor(s)

  

Title

           

Pending Patent Applications

 

*Country

  

Application No.

  

Filing Date

  

Inventor(s)

  

Title

           

Patent Applications in Preparation

 

*Country

  

Docket No.

  

Expected
Filing Date

  

Inventor(s)

  

Title

           

Item B. Patent Licenses

 

*Country or Territory

  

Licensor

  

Licensee

  

Effective
Date

  

Expiration
Date

  

Subject
Matter

              

 

* List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.

 

1



--------------------------------------------------------------------------------

Exhibit C

Trademark Security Agreement

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (as amended, restated, or supplemented at any
time or from time to time, this “Agreement”), dated as of March 23, 2012,
between Oragenics, Inc., a Florida corporation (“Grantor”), in favor of Koski
Family Limited Partnership, a Texas limited partnership (the “Lender”).

W I T N E S S E T H :

WHEREAS, Grantor is justly indebted to Lender in the principal amount of
$2,500,000.00, as evidenced by Grantor’s Senior Secured Convertible Promissory
Note (as modified, supplemented, amended, restated, or as the indebtedness
evidenced thereby may be increased, decreased, adjusted, split into more than
one indebtedness, consolidated with other indebtedness, adjusted, rearranged or
recharacterized at any time or from time to time, the “Note”) in said principal
sum dated March 23, 2012 and payable to the order of Lender, which Note is
secured by, inter alios, that certain Security Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”) dated March 23, 2012, from Grantor in favor of Lender,
which grants to Lender a security interest in all general intangibles of
Grantor;

WHEREAS, as required by Lender, the Grantor is executing this Agreement and to
further evidence and to grant to the Lender a continuing security interest in
all of the Trademark Collateral (as defined below) to secure the indebtedness
evidenced by the Note; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of Lender,
as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Section 3. Grant of Security Interest. For good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
secure all of the Obligations, the Debtor does hereby mortgage, pledge and
hypothecate to the Secured Party, and grant to the Secured Party a security
interest in, for its benefit and the benefit of the Secured Party, all of the
following property (the “Trademark Collateral”), whether now owned or hereafter
acquired or existing by it:

(a) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, certification marks,
collective marks, logos, other source of business identifiers, prints and labels
on which any of the foregoing have appeared or appear, designs and general
intangibles of a like nature (all of the foregoing items in this clause
(a) being collectively called a “Trademark”), now existing anywhere in the world
or hereafter adopted or acquired, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in Item A
of Schedule I attached hereto;

(b) all Trademark licenses, including each Trademark license referred to in Item
B of Schedule I attached hereto;

(c) all reissues, extensions or renewals of any of the items described in clause
(a) and (b);

(d) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clauses (a) and (b); and

 

1



--------------------------------------------------------------------------------

(e) all proceeds of, and rights associated with, the foregoing, including any
claim by the Debtor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, including any Trademark, Trademark registration or Trademark license
referred to in Item A and Item B of Schedule I attached hereto, or for any
injury to the goodwill associated with the use of any such Trademark or for
breach or enforcement of any Trademark license.

Section 4. Security Agreement. This Agreement has been executed and delivered by
the Debtor for the purpose of registering the security interest of the Secured
Party in the Trademark Collateral with the United States Patent and Trademark
Office and corresponding offices in other countries of the world. The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Party under the
Security Agreement. The Security Agreement (and all rights and remedies of the
Secured Party) shall remain in full force and effect in accordance with its
terms subject to Section 5 hereof.

SECTION 4. Release of Security Interest. Upon the payment in full of the
indebtedness evidenced by the Note, the Lender shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the indebtedness evidenced
by the Note, at the Grantor’s expense, execute and deliver to the Grantor all
instruments and other documents as may be necessary or proper to release the
lien on and security interest in the Trademark Collateral which has been granted
hereunder.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Trademark Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Note and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Note.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original (whether
such counterpart is originally executed or an electronic copy of an original)
and all of which shall constitute together but one and the same agreement.

[Remainder of Page Intentionally Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by the below named duly authorized officer as of the day and year
first above written.

 

ORAGENICS, INC., a Florida corporation   By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

SCHEDULE I

to Trademark Security Agreement

Item A. Trademarks

Registered Trademarks

 

*Country

  

Trademark

  

Registration No.

  

Registration Date

        

Pending Trademark Applications

 

*Country

  

Trademark

  

Serial No.

  

Filing Date

        

Trademark Applications in Preparation

 

*Country

  

Trademark

  

Docket No.

  

Expected

Filing Date

  

Products/

Services

           

Item B. Trademark Licenses

 

*Country or Territory

  

Trademark

  

Licensor

  

Licensee

  

Effective
Date

  

Expiration
Date

              

 

* List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.

 

1



--------------------------------------------------------------------------------

Exhibit D

COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT (as amended, restated, or supplemented at any
time or from time to time, this “Agreement”), dated as of March 23, 2012,
between Oragenics, Inc., a Florida corporation (“Grantor”), in favor of Koski
Family Limited Partnership, a Texas limited partnership (the “Lender”).

W I T N E S S E T H :

WHEREAS, Grantor is justly indebted to Lender in the principal amount of
$2,500,000.00, as evidenced by Grantor’s Senior Secured Convertible Promissory
Note (as modified, supplemented, amended, restated, or as the indebtedness
evidenced thereby may be increased, decreased, adjusted, split into more than
one indebtedness, consolidated with other indebtedness, adjusted, rearranged or
recharacterized at any time or from time to time, the “Note”) in said principal
sum dated March 23, 2012 and payable to the order of Lender, which Note is
secured by, inter alios, that certain Security Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Security Agreement”) dated March 23, 2012, from Grantor in favor of Lender,
which grants to Lender a security interest in all general intangibles of
Grantor;

WHEREAS, as required by Lender, the Grantor is executing this Agreement and to
further evidence and to grant to the Lender a continuing security interest in
all of the Copyright Collateral (as defined below) to secure the indebtedness
evidenced by the Note; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of Lender,
as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided (or incorporated by reference) in the Security
Agreement.

SECTION 2. Grant of Security Interest. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, to secure all of the
Obligations, the Grantor does hereby mortgage, pledge and hypothecate to the
Lender, and grant to the Lender a security interest in all of the following
property (the “Copyright Collateral”), whether now owned or hereafter acquired
or existing by it, being all copyrights (including all copyrights for
semi-conductor chip product mask works) of the Grantor, whether statutory or
common law, registered or unregistered, now or hereafter in force throughout the
world including all of the Grantor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world and also including the copyrights referred to in Item A of Schedule I
attached hereto, and all applications for registration thereof, whether pending
or in preparation, all copyright licenses, including each copyright license
referred to in Item B of Schedule I attached hereto, the right to sue for past,
present and future infringements of any thereof, all rights corresponding
thereto throughout the world, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.

SECTION 3. Security Agreement. This Agreement has been executed and delivered by
the Grantor for the purpose of registering the security interest of the Lender
in the Copyright Collateral with the United States Copyright Office and
corresponding offices in other countries of the world. The security interest
granted hereby has been granted as a supplement to, and not in limitation of,
the security interest granted to the Lender for its benefit and the benefit of
each Lender under the Security Agreement. The Security Agreement (and all rights
and remedies of the Lender thereunder) shall remain in full force and effect in
accordance with its terms subject to Section 4.

 

1



--------------------------------------------------------------------------------

SECTION 4. Release of Security Interest. Upon the payment in full of the
indebtedness evidenced by the Note, the Lender shall promptly upon the Grantor’s
request and contemporaneously with any refinancing of the indebtedness evidenced
by the Note, at the Grantor’s expense, execute and deliver to the Grantor all
instruments and other documents as may be necessary or proper to release the
lien on and security interest in the Patent Collateral which has been granted
hereunder.

SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Copyright Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.

SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original (whether
such counterpart is originally executed or an electronic copy of an original)
and all of which shall constitute together but one and the same agreement.

[Remainder of Page Intentionally Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by the below named duly authorized officer as of the day and year
first above written.

 

ORAGENICS, INC., a Florida corporation   By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

SCHEDULE I

TO COPYRIGHT SECURITY AGREEMENT

Item A. Copyrights

Registered Copyrights

 

*Country

  

Trademark

  

Copyright No.

  

Registration Date

        

Pending Copyright Applications

 

Country

  

Copyright

  

Application No.

  

Filing Date

                    

Item B: Copyright Licenses

 

Country or Territory

  

Copyright

  

Licensor

  

Licensee

  

Effective
Date

  

Expiration
Date

              

 

* List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.

 

1



--------------------------------------------------------------------------------

Schedule 5.1(a)

I. Patents

Item A. Patents Issued

Issued Patents

 

*Country

  

Patent No.

 

Filing Date

  

Inventor(s)

  

Title

United States    7,931,892   06/30/06    Hillman    ProBiora3 Composition and
methods for maintenance of oral health United States    7,521,529   08/11/06   
Hillman, et al    DPOLT Australia    20044266615   08/10/04    Hillman   
ProBiora3    2005302173   11/02/05    Hillman, et al    LPT3-04 Belgium   
915389   06/08/11    Hillman, et al    DPOLT Canada    2535764   08/10/04   
Hillman    ProBiora3 China    ZL2005580045110.9   11/2/05    Hillman, et al   
LPT3-04 Denmark    1915389   06/08/11    Hillman, et al    DPOLT EPO    1915389
  08/11/06    Hillman, et al    DPOLT France    1915389   06/08/11    Hillman,
et al    DPOLT Germany    1915389   06/08/11    Hillman, et al    DPOLT Great
Britain    1915389   06/08/11    Hillman, et al    DPOLT Hong Kong    1122721B  
11/02/05    Hillman, et al    LPT3-04    1915389   08/11/06    Hillman, et al   
DPOLT Ireland    1915389   06/08/11    Hillman, et al    DPOLT Italy    1915389
  06/08/11    Hillman, et al    DPOLT Mexico    280668   08/11/06    Hillman, et
al    DPOLT Netherlands    1915389   06/08/11    Hillman, et al    DPOLT New
Zealand    545730   08/10/04    Hillman    ProBiora3    566546   08/11/06   
Hillman, et al    DPOLT Spain    1915389   06/08/11    Hillman, et al    DPOLT
Sweden    1915389   06/08/11    Hillman, et al    DPOLT Switzerland    1915389  
06/08/11    Hillman, et al    DPOLT

Pending Patent Applications

 

*Country

  

Application No.

 

Filing Date

  

Inventor(s)

  

Title

United States    13/017,214   01/31/11    Hillman    DIV of US patent no.
7,931,892 United States    12/482,881   06/11/09    Hillman    Use of hydrogen
peroxide bacteria for tooth whitening United States    11/265,414   11/02/05   
Hillman, et al    Methods for regulating weight and size of animals

Item B. Pending Patent Applications

 

Country

  

Application No.

 

Filing Date

  

Inventor(s)

  

Title

United States    13/212,574  

08/18/11

   Hillman, et al    Methods for treatment of lypomas and liposarcomas



--------------------------------------------------------------------------------

Country

  

Application No.

 

Filing Date

  

Inventor(s)

  

Title

United States    12/413,551   03/28/09    Hillman, et al    CIP of US Patent no.
7,521,529 United States    13/302,006   11/22/11    Hillman    Use of bacteria
to treat and prevent respiratory infections United States    61603693   02/27/12
   Hillman, et al    Improved replacement therapy for dental caries United
States    61603661   02/27/12    Hillman, et al    Variants of the lantibiotic
   MU1140 and other lantibiotics with improved pharmacological properties and
structural features Australia    2009257440   06/11/09    Hillman    PB3
Whitening    2006279749   08/11/06    Hillman, et al    DPOLT 1    2010234987  
03/25/10    Hillman, et al    DPOLT 2 Canada    2727462   06/11/09    Hillman   
PB3 Whitening    2586239   11/02/05    Hillman, et al    LPT3-04    2618066  
08/11/06    Hillman, et al    DPOLT 1    TBD   03/25/10    Hillman, et al   
DPOLT 2 China    200480029485   08/10/04    Hillman    ProBiora3   
201110291647.0   01/31/11    Hillman    ProBiora3 DIV    200980131840.9  
06/11/09    Hillman    PB3 Whitening    200680037491.0   08/11/06    Hillman, et
al    DPOLT 1    TBA   03/25/10    Hillman, et al    DPOLT 2 EPO    04780692.2  
08/10/04    Hillman    ProBiora    09763620.3   06/11/09    Hillman    PB3
Whitening    10705505.5   02/18/10    Hillman    PB3 Lipomas    05817085.3  
11/02/05    Hillman, et al    ProBiora3    10722821.5   03/25/10    Hillman, et
al    DPOLT 2 Hong Kong    08108087.9   08/11/06    Hillman, et al    DPOLT 1
Japan    2006-53306   08/10/04    Hillman    ProBiora3    2011-513687   06/11/09
   Hillman    PB3 Whitening    TBA   02/18/10    Hillman    PB3 Lipomas   
2007539325   11/02/05    Hillman, et al    LPT3-04    2008-526260   08/11/06   
Hillman, et al    DPOLT 1    TBA   03/25/10    Hillman, et al    DPOLT 2 Mexico
   2010/013847   06/11/09    Hillman    PB3 Whitening    2007005136   11/02/05
   Hillman, et al    LPT3-04    2011/009427   03/25/10    Hillman, et al   
DPOLT 2 New Zealand    590348   06/11/09    Hillman    PB3 Whitening    594704  
03/25/10    Hillman, et al    DPOLT 2 PCT    09/047040   06/11/09    Hillman   
PB3 Whitening    2006/050432   11/02/05    Hillman    LPT3-04    11/61784  
11/22/11    Hillman    PB3 Resp. Infec. S. Korea    2006-7002806   08/10/04   
Hillman    ProBiora3    10-2011-7029892   06/11/09    Hillman    PB3 Whitening

Item B. Patent Licenses

 

Country or Territory

  

Licensor

  

Licensee

  

Effective Date

  

Expiration Date

  

Subject Matter

United States    U. of FL    Oragenics    06/07/95    06/07/15    SMaRT
Replacement therapy for dental caries United States    U of FL    Oragenics   
06/10/97    06/10/17    MU1140 Novel antimicrobial polypeptide and methods of
use United States    U of FL    Oragenics    07/27/99    07/27/19    MU1140
Novel antimicrobial polypeptide and methods of use



--------------------------------------------------------------------------------

Country or Territory

  

Licensor

  

Licensee

  

Effective Date

  

Expiration Date

  

Subject Matter

United States    U of FL    Oragenics    10/30/01    10/30/21    MU1140 Novel
antimicrobial polypeptide and methods of use United States    U of FL   
Oragenics    03/13/02    03/13/22    MU1140 Novel antimicrobial polypeptide and
methods of use United States    U of FL    Oragenics    09/04/02    09/04/22   
MU1140 Novel antimicrobial polypeptide and methods of use Australia    U of FL
   Oragenics    06/09/98    06/09/18    MU1140          06/07/96    6/07/15   
SMaRT Austria    U of FL    Oragenics    06/07/96    06/07/15    SMaRT Belgium
   U of FL    Oragenics    06/07/96    06/07/15    SMaRT Canada    U of FL   
Oragenics    06/09/98    06/09/18    MU1140          06/07/96    6/07/15   
SMaRT Denmark    U of FL    Oragenics    06/07/96    06/07/15    SMaRT EPO    U
of FL    Oragenics    06/09/98    06/09/18    MU1140          06/07/96   
06/07/15    SMaRT Finland    U of FL    Oragenics    06/07/96    06/07/15   
SMaRT France    U of FL    Oragenics    06/09/98    06/09/18    MU1140         
06/07/96    06/07/15    SMaRT Germany    U of FL    Oragenics    06/09/98   
06/09/18    MU1140          06/07/96    06/07/15    SMaRT Great Britain    U of
FL    Oragenics    06/09/98    06/09/18    MU1140          06/07/96    06/07/15
   SMaRT Greece    U of FL    Oragenics    06/09/98    06/09/18    MU1140      
   06/07/96    06/07/15    SMaRT Hong Kong    U of FL    Oragenics    06/07/96
   06/07/15    SMaRT Ireland    U of FL    Oragenics    06/09/98    06/09/18   
MU1140          06/07/96    06/07/15    SMaRT Italy    U of FL    Oragenics   
06/09/98    06/09/18    MU1140          06/07/96    06/07/15    SMaRT Japan    U
of FL    Oragenics    06/09/98    06/09/98    MU1140          06/07/96   
06/07/15    SMaRT Luxemburg    U of FL    Oragenics    06/07/96    06/07/15   
SMaRT Mexico    U of FL    Oragenics    06/07/96    06/07/15    SMaRT Monaco   
U of FL    Oragenics    06/07/96    06/07/15    SMaRT Netherlands    U of FL   
Oragenics    06/07/96    06/07/15    SMaRT New Zealand    U of FL    Oragenics
   06/09/98    06/09/18    MU1140          06/07/96    06/07/15    SMaRT
Portugal    U of FL    Oragenics    06/07/96    06/07/15    SMaRT Russia    U of
FL    Oragenics    06/07/96    06/07/15    SMaRT



--------------------------------------------------------------------------------

Country or Territory

  

Licensor

  

Licensee

  

Effective Date

  

Expiration Date

  

Subject Matter

Spain    U of FL    Oragenics    06/09/98    06/09/18    MU1140         
06/07/96    06/07/15    SMaRT Sweden    U of FL    Oragenics    06/09/98   
06/09/18    MU1140          06/07/96    06/07/15    SMaRT Switzerland    U of FL
   Oragenics    06/07/96    06/07/15    SMaRT

II. Trademarks

Item A. Registered Trademarks

 

Country

  

Registration No.

  

Filing Date

  

Trademark

United States    3747523    09/09/08    EVORAPLUS    3883393    09/09/08   
EVORAPRO    3873950    09/09/08    EVORAKIDS    3747524    09/09/08    PROBIORA3
   3806461    10/27/09    TEDDY’S PRIDE Australia    1434957    07/04/11   
PROBIORA3    1434960    07/04/11    TEDDY’S PRIDE    1434956    07/04/11   
EVORAPLUS Europe    8142424       PROBIORA3 New Zealand    845099    07/04/11   
EVORAPLUS    845099    07/04/11    PROBIORA3    845101    07/04/11    TEDDY’S
PRIDE Taiwan    100028819    06/09/11    PROBIORA3 Peru    465225    08/23/11   
PROBIORA3

Item B. Pending Trademark Applications

 

Country

  

Serial No.

  

Filing Date

  

Trademark

United States    TBD       EVORAPET

 

Country

  

Serial No.

  

Filing Date

  

Trademark

   85/466150    11/07/11    S. rattus JH145    85/466139    11/07/11    S.
uberis KJ2    85/466154    11/07/11    S. oralis KJ3 Argentina    3124889   
12/09/11    EVORA    3110268    12/09/11    PROBIORA3 Brazil    840014023   
02/08/12    EVORAPLUS    Filed    02/08/12    PROBIORA3 Canada    1562888   
02/22/12    EVORAPET Chile    969767    09/13/11    PROBIORA3    TBA    12/28/11
   EVORAPLUS & Design Japan    2011-85965    11/29/11    EVORA    2012-9311   
02/21/12    PROBIORA3 & Design    Filed       EVORAPET Mexico    1210545   
09/09/11    EVORA    12115905    09/29/11    PROBIORA3 South Africa   
2011/28125    11/04/11    TEDDY’S PRIDE S. Korea    40-2011-15952    03/29/11   
PROBIORA3    40-2011-15952    03/29/11    TEDDY’S PRIDE Taiwan    100028484   
06/08/11    EVORAPLUS    100028487    06/08/11    EVORAPLUS & Design Venezuela
   TBA    03/05/12    EVORA       2/30/11    PROBIORA3

Item C. Unfiled Trademarks

 

United States

              

Trademark

         MU1140          DPOLT          LPT3-04

III. Copyrights.

None.



--------------------------------------------------------------------------------

Exhibit C

Form of Warrant

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.

 

Warrant No.            

   Date:                    

WARRANT TO PURCHASE SHARES OF COMMON STOCK OF ORAGENICS, INC.

THIS CERTIFIES that, for value received, The Koski Family Limited Partnership is
entitled to purchase from Oragenics, Inc., a Florida corporation (the
“Corporation”), subject to the terms and conditions hereof,
[                    ] [(                    )] shares (the “Warrant Shares”) of
common stock, $0.001 par value (the “Common Stock”). This warrant, together with
all warrants hereafter issued in exchange or substitution for this warrant, is
referred to as the “Warrant” and the holder of this Warrant is referred to as
the “Holder.” The Warrant is being issued pursuant to that certain Loan
Agreement between the Company and the Purchaser named therein. The number of
Warrant Shares is subject to adjustment as hereinafter provided. Notwithstanding
anything to the contrary contained herein, this Warrant shall expire and no
longer be exercisable at 5:00 p.m. Eastern Time (ET) on third anniversary of the
date at which issued (the “Termination Date”); provided further, that for the
avoidance of doubt, the corporation may not accelerate the expiration date of
this Warrant.

1. Exercise of Warrants.

The Holder may exercise this Warrant in whole or in part at an exercise price
per share equal to two dollars ($2.00) per share, subject to adjustment as
provided herein (the “Warrant Price”), by the surrender of this Warrant
(properly endorsed) at the principal office of the Corporation, or at such other
agency or office of the Corporation in the United States of America as the
Corporation may designate by notice in writing to the Holder at the address of
such Holder appearing on the books of the Corporation, and by payment to the
Corporation of the Warrant Price in lawful money of the United States by check
or wire transfer for each share of Common Stock being purchased. Upon any
partial exercise of this Warrant, there shall be executed and issued to the
Holder a new Warrant in respect of the shares of Common Stock as to which this
Warrant shall not have been exercised. In the event of the exercise of the
rights represented by this Warrant, a certificate or certificates for the
Warrant Shares so purchased, as applicable, registered in the name of the
Holder, shall be delivered to the Holder hereof as soon as practicable after the
rights represented by this Warrant shall have been so exercised.



--------------------------------------------------------------------------------

2. Reservation of Warrant Shares. The Corporation agrees that, prior to the
expiration of this Warrant, it will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the number of Warrant Shares as from time to time shall be
issuable by the Corporation upon the exercise of this Warrant.

3. No Shareholder Rights. This Warrant shall not entitle the holder hereof to
any voting rights or other rights as a shareholder of the Corporation.

4. Assignment and Transferability of Warrant. Prior to the Termination Date and
subject to compliance with applicable laws, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed for transfer.

5. Certain Adjustments. With respect to any rights that Holder has to exercise
this Warrant and convert into shares of Common Stock, Holder shall be entitled
to the following adjustments:

(a) Merger or Consolidation. If at any time there shall be a merger or a
consolidation of the Corporation with or into another corporation when the
Corporation is not the surviving corporation, then, as part of such merger or
consolidation, lawful provision shall be made so that the holder hereof shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the aggregate Warrant Price then in
effect, the number of shares of stock or other securities or property (including
cash) of the successor corporation resulting from such merger or consolidation,
to which the holder hereof as the holder of the stock deliverable upon exercise
of this Warrant would have been entitled in such merger or consolidation if this
Warrant had been exercised immediately before such merger or consolidation. In
any such case, appropriate adjustment shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
holder hereof as the holder of this Warrant after the merger or consolidation.

(b) Reclassification. Recapitalization, etc. If the Corporation at any time
shall, by subdivision, combination or reclassification of securities,
recapitalization, automatic conversion, or other similar event affecting the
number or character of outstanding shares of Common Stock, or otherwise, change
any of the securities as to which purchase rights under this Warrant exist into
the same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such subdivision, combination, reclassification or other
change.

(c) Split or Combination of Common Stock and Stock Dividend. In case the
Corporation shall at any time subdivide, redivide, recapitalize, split (forward
or reverse) or change its outstanding shares of Common Stock into a greater
number of shares or declare a dividend upon its Common



--------------------------------------------------------------------------------

Stock payable solely in shares of Common Stock, the Warrant Price shall be
proportionately reduced and the number of Warrant Shares proportionately
increased. Conversely, in case the outstanding shares of Common Stock of the
Corporation shall be combined into a smaller number of shares, the Warrant Price
shall be proportionately increased and the number of Warrant Shares
proportionately reduced. Notwithstanding the foregoing, in no event will the
Warrant Price be reduced below the par value of the Common Stock.

6. Legend and Stop Transfer Orders. Unless the Warrant Shares have been
registered under the Securities Act, upon exercise of any part of the Warrant,
the Corporation shall instruct its transfer agent to enter stop transfer orders
with respect to such Warrant Shares, and all certificates or instruments
representing the Warrant Shares shall bear on the face thereof substantially the
following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT, AS AMENDED, OR ANY OTHER APPLICABLE SECURITIES LAWS AND
HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE SECURITIES ACT.

7. Miscellaneous. This Warrant shall be governed by and construed in accordance
with the laws of the State of Florida. All the covenants and provisions of this
Warrant by or for the benefit of the Corporation shall bind and inure to the
benefit of its successors and assigns hereunder. Nothing in this Warrant shall
be construed to give to any person or corporation other than the Corporation and
the holder of this Warrant any legal or equitable right, remedy or claim under
this Warrant. This Warrant shall be for the sole and exclusive benefit of the
Corporation and the holder of this Warrant. The section headings herein are for
convenience only and are not part of this Warrant and shall not affect the
interpretation hereof. Upon receipt of evidence satisfactory to the Corporation
of the loss, theft, destruction or mutilation of this Warrant, and of indemnity
reasonably satisfactory to the Corporation, if lost, stolen or destroyed, and
upon surrender and cancellation of this Warrant, if mutilated, the Corporation
shall execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers under its seal, this 23rd day of March, 2012.

 

ORAGENICS, INC. By:  

 

Name:   John Bonfiglio Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: ORAGENICS, INC.

The undersigned is the Holder of Warrant No.              (the “Warrant”) issued
by Oragenics, Inc., a Florida Corporation (the “Company”). Capitalized terms
used herein and not otherwise defined have the respective meanings set forth in
the Warrant.

The Warrant is currently exercisable to purchase a total of              Warrant
Shares.

The undersigned hereby exercises its right to purchase              Warrant
Shares pursuant to the Warrant and delivers herewith the original Warrant
certificate in accordance with the terms of the Warrant and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

Payment shall take the form of lawful money of the United States.

The undersigned hereby requests that the Company issue a certificate or
certificates representing said Warrant Shares in the name of the undersigned or
in such other name as is specified below:

The Warrant Shares shall be delivered to the following:

 

 

  

 

  

 

  

Accredited Investor. The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.

 

Name of Holder:

 

Signature of Authorized Signatory of

Holder:

  

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized

Signatory:  

 



--------------------------------------------------------------------------------

Telephone Number and E-Mail Address of Authorized Signatory:  

 

 

Date:

 

(Signature must conform in all respect to the name of Holder as specified on the
face of the Warrant.)



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(TO ASSIGN THE FOREGOING WARRANT, EXECUTE THIS FORM AND SUPPLY REQUIRED
INFORMATION. DO NOT USE THIS FORM TO EXERCISE THE WARRANT.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby sold, assigned and transferred to
                                         whose address is
                                                             ,
                     and                                          is hereby
appointed attorney to transfer said rights on the books of Oragenics, Inc., with
full power of substitution in the premises.

 

Dated:  

 

 

 

  Holder’s Signature:  

 

  

  Holder’s Address:  

 

  

   

 

  

 

Signature Guaranteed:  

 

  

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.